Citation Nr: 1132195	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.


FINDINGS OF FACT

1.  From November 8, 2006, the impairment of the Veteran's service-connected PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms.

2.  The Veteran's bilateral hearing loss and tinnitus are not shown to be related to his active service and was first manifested years after service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Hearing loss was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.383 (2010).

3.  Tinnitus was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that regarding the claims for service connection, the appellant was provided the all the required VCAA notice by a letter mailed in November 2007, prior to the initial adjudication of the claim.   Regarding the claim for an increased rating for PTSD, the Veteran was provided with the required VCAA notice by a letter mailed April 2009.  Although the April 2009 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was readjudicated in a December 2009 rating decision.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the pertinent records have been obtained, and the appellant's statements in support of the claim are of record.  Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

I.  The claim for an increased rating for PTSD.

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired  abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Background

By a rating decision dated April 2008, the RO granted service connection for PTSD and assigned a rating of 30 percent, effective November 2006.  The Veteran appealed asserting that his PTSD warranted a higher rating.  In a December 2009 rating decision, the RO granted an increased rating to 50 percent, effective November 2006.  The Veteran chose to continue his appeal, asserting that his PTSD warranted a higher rating.

VA treatment records dated November 2006 to February 2007 reflected that the Veteran endorsed symptoms of PTSD including; nightmares, irritability with stressful situations, short term memory loss, and lack of a social life.  The Veteran denied suicidal or homicidal ideation.  A December 2006 neurology report indicated that the Veteran took an early retirement due to trouble with his memory and executive functioning.  A February 2007 record noted that the Veteran's memory problems were inconsistent, noting that the Veteran didn't have good long-term memory but had goo five minute recall.  Symptoms seemed more consistent with anxiety and depression than with dementia.  

The Veteran submitted statements in March 2007 from friends and family attesting to his continuing PTSD symptoms.  Friends and family stated that the Veteran's memory was impaired, that the Veteran was becoming increasing withdrawn and that his personal appearance and social skills had deteriorated.  The Veteran's wife stated that the Veteran often awoke from nightmares, choking, hitting or punching her, had memory loss, as well as increasing social isolation.

The Veteran also submitted a statement in March 2007 in which he reported symptoms including, patrolling the neighborhood three times a day, leaving night lights throughout the house, locking and rechecking the doors and windows, lack of desire to leave the house, not caring about his appearance to the point that his wife had to remind him to get a haircut, shower, or change clothes, depression, road rage, and loss of long and short term memory.

The Veteran was afforded a hearing before a Decision Review Officer in September 2007.  During his hearing he testified that he had few friends, he fought and argued with people all the time, he did not want to go anywhere or do anything, and had nightmares.  

A September 2007 treatment summary from A.J.P., M.Ed., a readjustment counselor, noted that the Veteran presented a complex and challenging psychiatric profile with short and long term memory challenges, as well as a tendency to isolate.  The counselor noted that the Veteran's symptoms had a significant negative impact on both the occupational and social spheres of the Veteran's life.  

Records dated July 2007 to February 2008 reflected that the Veteran was alert and oriented, coherent and goal-oriented.  Thoughts were also well organized and memory was ok.  A September 2007 record noted that the Veteran reported not liking crowds.  A Global Assessment of Functioning (GAF) score of 53 was provided.  A separate September 2007 record noted that the Veteran still lost his temper a lot, but denied other impulsivity.  A December 2007 treatment record reflected a GAF score of 62 and a January 2008 record noted that the Veteran was stable and functioning with some limitations.  

The Veteran was afforded a VA examination for PTSD in March 2008.  The Veteran reported symptoms including; bad memory problems, lack of a relationship with his wife, lack of motivation, nightmares and lashing out in his sleep, thoughts of Vietnam, hypervigilence, difficulty with sleep, avoidance of large crowds, and anger management.  The Veteran reported that he worked for 35 years without problems, and after retirement, he continued to work part time as a school bus driver, without any performance problems.  Mental status examination revealed that the Veteran was oriented, had tense behavior, and spoke with a soft, slow and monotonous voice.  Mood was anxious and depressed but affect was flat.  There was no evidence of depersonalization but there was evidence of derealization.  Thought processes were tangential and circumstantial, and it was difficult to keep the Veteran goal-directed.  The Veteran was also preoccupied with his memory problems.  There was no evidence of obsessions, hallucinations, or delusions.  There was suicidal ideation but passive homicidal ideation was present.  The Veteran did have problems with short and long term memory, and ability for abstract and insightful thinking was in the low-average range.  Reasoning and judgment were within the normal range.  The examiner provided diagnoses of PTSD; dementia not otherwise specified, secondary to a service connected seizure disorder; alcohol abuse in remission, secondary to PTSD; and cannabis use in remission, secondary to PTSD.  A GAF score of 60 was assigned.  

The examiner explained that he assigned a GAF score to indicate "moderate" symptoms as the Veteran was functioning well in his part time job, but noted that the Veteran had a lot of stressors, and his memory problems were causing him to forget some of his Vietnam experiences.  Further the examiner stated that the Veteran's symptoms mildly to moderately affected his employment and social functioning with the symptoms being transient and mild.  There was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, the examiner stated that the symptoms required continuous medication.

The Veteran submitted letter from Core Physicians regarding a May 2008 neurology evaluation.  The physician noted that the Veteran's memory and cognitive complaints were likely caused by major depressive disorder rather than any overt cognitive or memory disorder, and suggested that increased depression medication could help.  A July 2008 follow-up report noted that mental status examination revealed an alert and oriented Veteran with normal affect.  The physician stated that the Veteran's PTSD was likely the cause of his memory complaints.

VA treatment records dated June 2008 to February 2009 showed treatment for PTSD and a memory disorder, with reported symptoms including; mild difficulty with anxiety, memory disturbance, some nightmares, and decreased desire to participate in activities with his wife.  There was consistently no evidence of suicidal ideation, impulsiveness, or thoughts of harming others.  An August 2008 record showed some persisting depression and a GAF score of 64 was assigned.  A December 2008 record reflected complaints of isolating from family and friends due to memory problems, including an inability to remember neighbors if they are not in their "usual" location.  A January 2009 record reflected a GAF score of 70.  A February 2009 counseling record noted that the Veteran continued to have a few nightmares, but had no sustained depression or anxiety, nor did he have any suicidal ideation.  Mental status examination revealed that the Veteran was alert and oriented, and well groomed.  Affect and mood were not depressed, and he had linear thought processes with grossly intact cognitions.  A diagnosis of stable PTSD was provided.

A March 2009 VA neurological consultation reflected complaints of a history of memory loss, thought to involve executive function more so than short term memory.  Mental status examination showed flattened affect, memory loss, and fluent speech.

 An April 2009 VA treatment record indicated that the Veteran had mild improvements with energy and concentration, as well as less anxiety and hypervigielnce.  There was no evidence of sustained depression, suicidal ideation or neurovegitative symptoms of depression.  Mental status evaluation revealed that the Veteran was alert and oriented, with a slightly flat affect.  Thoughts were coherent and goal oriented, and the Veteran was well groomed.  

 A June 2009 VA treatment record showed that the Veteran was maintaining regular exercise and was doing well with leisure skills, sleep, energy, mood, and overall was experiencing less anxiety.  The Veteran was also alert and oriented, had no thoughts of harming others, no suicidal ideation, and was cooperative.  He was also well groomed, had a good mood and his affect was not depressed.  A GAF score of 65 was assigned.

The Veteran submitted a private August 2009 PTSD evaluation.  The Veteran endorsed symptoms of impaired memory, flashbacks, survivor's guilt, sleep disturbance, anxiety, emotional numbing, social alienation, intrusive memories, hyperalertness, and avoidance of military thoughts.  The Veteran also reported walking the perimeter of his neighborhood daily under the guise of walking his dog.  Mental status examination revealed that the Veteran frequently sat staring off in a dissociative-like state and had to refer to notes to provide information.  Speech was slow and comments were vague.  The Veteran also stated that his long-term memory was gone with regards to family history, and that short term memory was impaired in that twice he left counseling appointments and it took him three hours to arrive back home because he "strays."  

The psychologist noted that the Veteran had severe depression, including depressed mood and suicidal thoughts.  The psychologist also indicated that the Veteran had panic attacks, as well as had obsessive-compulsive behaviors including eating breakfast at the same time and eating the same thing every day.  Impulse control was poor and judgment was impaired.  The psychologist noted diagnoses of severe chronic PTSD; severe recurrent major depression; panic disorder with agoraphobia; sleep disorder; and obsessive-compulsive traits.  A GAF score range of 25 to 30 was provided.  The psychologist indicated that the Veteran's cognitive organization is impaired as is typical in severe, untreated PTSD.

A November 2009 VA treatment record noted that the Veteran reported increased irritability after not taking medications for the past three days, but otherwise reported stability when taking his medications.  Symptoms of PTSD were manifested by isolation.  Mental status examination revealed that the Veteran was oriented and had clear speech and an essentially stable mood.  Affect was congruent and appropriate, thoughts were organized, and there was no psychosis.  There was no suicidal or homicidal ideation.  He reported difficulty with both short and long term memory, flashbacks, and nightmares.  Insight and judgment were fair.  

The Veteran was provided with a final PTSD examination in May 2010.  The Veteran endorsed symptoms including poor relationships with his wife and children, self isolation, nightmares, flashbacks, anger, depression, anxiety, and severe memory problems.  Mental status examination revealed that the Veteran's behavior was agitated, tense and rigid.  Speech was slow and hesitant.  Mood was irritable, anxious, and depressed and affect was appropriate to his mood, although primarily flat.  There was no indication of depersonalization, but there was derealization or flashbacks about once a month.  Thought processes tended to be circumstantial but he was easily redirected.  There were no preoccupations, obsessions, hallucinations, illusions, delusions, or homicidal ideation.  There was however, passive suicidal ideation.  The Veteran was oriented but there were mild problems with attention and concentration, resulting in some mild short term memory problems.  Long term memory was also showing some mild to moderate problems.  Ability for abstract and insightful thinking was within the normal range, as well as common sense, reasoning, and judgment.  The examiner provided a diagnosis of PTSD, and stated that eth Veteran also met the criteria for dementia not otherwise specified, secondary to a seizure disorder and PTSD.  A GAF score of 50 was provided.  

The examiner noted that the GAF score assigned was intended to note symptoms in the serious range, due to the Veteran's difficulty with interpersonal relationships, anger, and passive suicidal ideation.  The psychiatric symptoms seriously affected his employment and social functioning, although they did not preclude him from some unskilled part time work.  Further the examiner found that the Veteran was able to maintain his personal hygiene and daily responsibilities.  The Board notes that the examiner commented on the August 2009 private psychological opinion in which the Veteran was provided with a GAF score ranging from 25-30.  The examiner stated that such a GAF score would be indicative of a patient that was completely functionally impaired, staying in bed the entire day, unable to function in a job, unable to function at home, incoherent, and grossly inappropriate.  Based on his examination, the examiner stated that the Veteran is not that person.

Analysis

Throughout the appeal period, the evidence shows that the Veteran's PTSD was characterized primarily by nightmares, hypervigilence, avoidance of large crowds, irritability, anxiety, long and short term memory problems, sleep disturbance, social alienation, depression, anger, and some passive suicidal ideation.  The May 2010 examiner also noted that the Veteran reported poor relationships with his wife and children.  Further, records showed that the Veteran held a job for 35 years until his retirement, and thereafter functioned well in his part time job as a bus driver.  

The May 2010 VA examiner stated that the Veteran's PTSD symptoms did seriously affect the Veteran's employment and social functioning, but did not preclude him from some part time, unskilled work.  Further, the examiner found that the Veteran was able to maintain his personal hygiene and daily responsibilities.  

Repeated examinations revealed no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance or hygiene.  

The Board notes that a private PTSD evaluation dated August 2009 noted that the Veteran's appeared to be in a dissociative state, with slow speech and vague comments.  Moreover, the psychologist noted that the Veteran had obsessive-compulsive behaviors, panic attacks, poor impulse control, and impaired judgment.  GAF scores of 25-30 were provided.  However, the Board notes that VA treatment records dated March 2009 to June 2009, as well as a November 2009 VA treatment record showed that the Veteran was consistently oriented with clear and coherent speech.  He had an essentially stable mood, thought were organized, and judgment and insight were fair.  

Moreover, the May 2010 VA examiner similarly found the Veteran to be oriented, with abstract, insightful thinking, common sense and judgment, were all within the normal ranges.  While the examiner noted short and long term memory impairment, as well as passive suicidal ideation, the examiner found no evidence of preoccupations, obsessions, hallucinations, or delusions.  The VA examiner also addressed the private August 2009 report, specifically stating that the GAF scores provided by the private psychologist were indicative of a patient who would be completely functionally impaired, and unable to function at home, or in a job, incoherent, and grossly inappropriate.  However, the VA examiner stated that the Veteran did not fit into this characterization.

Thus, overall, the Veteran had good hygiene, was oriented and had speech that was generally clear and coherent.  Thought processes were rational and goal directed, with the exception of the May 2010 examination where thought processes were circumstantial.  Judgment and insight were fair.  There was no evidence of hallucinations, delusions, obsessive, compulsive, or ritualistic behaviors.  Short and long term memories were disrupted by the Veteran's PTSD symptoms.  There were also some mild problems with concentration and attention.  

GAF scores were assigned in September 2007 (53), December 2007 (62), March 2008 (60), August 2008 (64), January 2009 (70), June 2009 (65), August 2009 (25-30), and May 2010 (50).  However, GAF scores alone do not provide a basis for the assignment of a higher disability rating for PTSD.  According to the Fourth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illnesses.  The GAF score and the interpretation of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 21 and 30 are indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

GAF scores between 41 and 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores between 61 and 70 are indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful relationships.

For the most part, the GAF scores assigned in this case are consistent with the Board's determinations.  To the extent that they are not, the Board has found the specific findings and history noted in the reports to be more persuasive than the GAF scores.  During the period prior to June 5, 2009, almost all of the symptoms associated with the Veteran's PTSD are contemplated by the criteria for a rating of 30 percent.  For the period beginning June 5, 2009, none of the symptoms associated with a 100 percent rating has been demonstrated.  

Throughout the period of this claim, the Veteran has maintained some social interactions, particularly with his wife and children, despite the relationship being characterized as poor.  As noted above, despite the August 2009 private psychologist providing GAF scores of 25-30 indicating severe impairment in all areas, the May 2010 examiner stated that the Veteran did not exhibit the severe impairments.  The May 2010 examiner did, however, indicate that the Veteran's PTSD did seriously affect his employment and social functioning.  However, as noted above, review of the evidence has shown that the impairment of the Veteran's service-connected PTSD most nearly approximated deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to symptoms, without total social and occupational impairment.  Thus, criteria for a rating in excess of 50 percent for PTSD have not been met at any point throughout the appeal period. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case there is no indication that the criteria for higher evaluation were met at any distinct period under review, so staged ratings are not for application.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The claims for service connection for hearing loss and tinnitus

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran claims that he has bilateral hearing loss and tinnitus related to noise exposure during his active service.  

Service treatment records are silent to any complaints of or treatment for hearing loss during active service.  Service treatment records are similarly silent to any complaints or diagnosis of tinnitus during active service.  Report of medical history dated August 1966 was silent to any ear trouble or hearing loss.  Audiological examination of the same dated noted hearing within the normal ranges.  The Veteran received a Medical Board Evaluation (MEB) that led to his discharge for seizure disorder, amoebic dysentery, amoebic hepatitis, and cellulitis of the finger.  No complaints or diagnosis of hearing loss or tinnitus were noted on the Veteran's MEB.

Service personnel records confirm participation in combat operations and that his primary military occupation was that of machine gunner and/or ammunition carrier.  

Post service treatment records are silent to any complaints of hearing loss or tinnitus until August 2007.  A January 2007 VA treatment record noted no acute hearing problems of tinnitus.  An August 2007 audiological consultation indicated that the Veteran reported an onset of communication difficulties 40 years ago after his discharge from service.  The Veteran complained of difficulty hearing people in normal conversations as well as buzzing in his ears.  The Veteran also reported serving in the military as a machine gunner with significant noise exposure at times.  Additionally, he had significant noise exposure following his military service related to working in a factory for 35 years.  Audiological testing revealed auditory thresholds of 25, 25, 60, 65, and 80 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear and thresholds of 25, 30, 50, 60, and 65 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  These results establish the presence of hearing loss disability bilaterally.  

The Board notes that the Veteran submitted audiograms performed in conjunction with his job.  The first audiogram dated February 1968 appears to show normal hearing in the left ear with severe hearing loss in the right ear.  Subsequent audiological evaluations performed from 1983 to 1995 showing hearing loss in both ears.

The Veteran was afforded a hearing before a Decision Review Officer in September 2007.  During his hearing he testified that he was exposed to a lot of noise while stationed in Vietnam, and wore hearing protection while he was one base.  He also stated that he worked in a factory for General Electric for 35 years but wore hearing plugs and earmuffs.  Further the Veteran testified that he had intermittent ringing in his ears since Vietnam, and that he may have first been diagnosed with tinnitus when he was hospitalized in 1990.

The Veteran was afforded a VA examination in December 2007.  The Veteran complained of difficulty hearing people in all situations, but particularly when there was background noise.  He stated that this had been a long-standing problem but could not be exact as to the onset of symptoms.  The Veteran also reported periodic tinnitus in both ears that was long standing, but again the Veteran could not be specific as to the date of onset.  The Veteran reported that in addition to training for one month to be a machine gunner, he was in combat situations in Vietnam for approximately two weeks during which time he fired a machine gun and was exposed to mortars.  He also had post-service occupational noise exposure due to working around machinery in a factory for 35 years.  He did report using hearing protection at that time.  There was also a history of recreational noise exposure related to periodic carpentry without the use of hearing protection.   

Audiological testing revealed auditory thresholds of 20, 20, 60, 75, and 80 decibels at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear, and thresholds of 25, 25, 50, 65, and 65 decibels at 500, 1000, 2000, and 4000 Hertz in the left ear.  Speech discrimination scores were 94 percent, bilaterally.  The examiner provided a diagnosis of normal hearing to 1000 Hertz with moderately severe sloping to severe sensorineural hearing loss from 2000 to 8000 Hertz.  There was also periodic tinnitus in both ears.

The examiner reviewed the claims file and indicated that the Veteran's enlistment examination showed that hearing was within the normal limits upon entrance into service.  The examiner also noted that the 1968 examination showed that hearing in the left ear was within the normal limits from 250 to 6000 Hertz while there was significant hearing loss present in the right ear from 500 to 6000 Hertz, with a flat configuration.  The examiner opined that such a flat configuration was unlikely, as well as it was unlikely that the right ear would have been so affected, while the left ear remained unimpaired.  Additionally, the examiner pointed out that hearing test results in the right ear were not consistent with the test results found in the early 1980s where hearing would have improved.  This was an unlikely finding and therefore, the examiner opined that the 1968 post service results should be considered invalid and could not be considered in terms of interpretation.  

Thus, the examiner stated there was evidence of significant hearing loss present in both ears in 1984, which were the earliest test results following the 1968 evaluation.  The examiner noted that when the Veteran was in service he spent only two weeks in combat situations in addition to training for a month as a machine gunner.  However, the greatest amount of noise exposure appeared to be after the Veteran's separation from service when he worked in a factory for 35 years, as well as did some periodic carpentry.  Thus, the examiner opined that, although noise exposure was conceded, it was less likely than not that the Veteran's current hearing loss and tinnitus were related to his military service.  

While the Veteran meets the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385 and thus clearly has current bilateral hearing loss disability, the weight of the medical evidence is against a finding that his hearing loss occurred as a result of his active military service.  Review of the claims file, which included numerous audiograms performed by the Veteran's employer between 1983 and 1995, did show that the Veteran had some hearing loss approximately 14 years after his discharge from active service.  

Moreover, the Board notes that a 1968 audiogram performed by the Veteran's employer shortly after his discharge from active duty noted significant hearing loss in the right ear.  However, as indicated above, the VA examiner reviewed the audiogram and opined that the results of that test should be considered invalid as the results were not consistent with further tests done decades later, and that such a significant loss in the right ear with such a flat configuration, while the left ear remained unaffected was a very unlikely result.  Further, the examiner opined that while the Veteran was exposed to noise during combat and while training as a machine gunner, the Veteran's greatest amount of noise exposure was during his decades working in a factory.  Thus it was less likely that the Veteran's current hearing loss and tinnitus were related to his active military service.

Finally, the Board notes that the Veteran has reported that he began to have trouble with hearing and that he had ringing in the ears after he returned from Vietnam.  He is competent to report observable symptoms such as hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such competent statements can establish continuity of symptomatology.  Here, however, the report of continuous hearing loss and tinnitus since active service is not deemed credible.  There is no record of any complaints of hearing loss or tinnitus until November 2006, when the Veteran filed his claim for service connection.  Moreover, the Veteran worked for 35 years in a noisy environment and was not diagnosed with hearing loss or tinnitus until August 2007.  In fact, a January 2007 VA treatment record noted no complaints of tinnitus or hearing loss.  For these reasons, then, continuity of symptoms has not been established by the clinical evidence of record or by the lay statements in the claims file.  Again, the weight of the competent medical opinions is against the claim.

Thus, the Board must find that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  The Board finds that the preponderance of the evidence is also against the claim for entitlement to service connection for tinnitus.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


